  8:08-cr-00473-BCB-SMB Doc # 244 Filed: 03/17/21 Page 1 of 1 - Page ID # 674



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                       8:08CR473

        vs.
                                                             ORDER ON APPEARANCE FOR
TODD CHARLES MATTHEWS,                                     SUPERVISED RELEASE VIOLATION

                        Defendant.


       The defendant appeared before the Court on March 17, 2021 regarding Petition for Offender
Under Supervision [239]. Jeffrey Thomas represented the defendant. Kimberly Bunjer represented
the government. The defendant was advised of the alleged violation(s) of supervised release, right to
retain or appointment of counsel, and any right to a preliminary hearing in accordance with Federal
Rule of Criminal Procedure 32.1(a)(3).
       The defendant appeared by summons, or is otherwise not in custody, and will not be detained.
Therefore, the defendant does not have right to a preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A).
The Court finds the petition sets forth probable cause to believe the defendant violated the terms of
supervised release. The defendant shall appear personally for a final dispositional hearing before
U.S. District Judge Brian C. Buescher in Courtroom No. 5, Roman L. Hruska U.S. Courthouse, 111
South 18th Plaza, Omaha, Nebraska, at 2:30 p.m. on April 8, 2021.
        The government did not move for detention. The defendant shall be released on the current
terms and conditions of supervision.


       IT IS SO ORDERED.


       Dated this 17th day of March, 2021.

                                                      BY THE COURT:

                                                      s/ Susan M. Bazis
                                                      United States Magistrate Judge
